DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on June 12, 2019. 
This Office Action is in response to amendments and/or remarks filed on January 23, 2022. Claims 1-20 have been amended. No claims have been cancelled. Claims 1-20 are pending. 
In response to amendments and/or remarks filed on January 23, 2022, the objection to the specification made in the previous office action has been withdrawn.
In response to amendments and/or remarks filed on January 23, 2022, the claim objections applied to claims 7, 10-14, and 17-20 made in the previous office action has been withdrawn. 
In response to amendments and/or remarks filed on January 23, 2022, the double patenting rejection applied to claims 1, 2, 4, 5, and 7 made in the previous office action has been withdrawn.
In response to amendments and/or remarks filed on January 23, 2022, the claim interpretation under 35 U.S.C. 112(f) applied to claims 1, 3, 6, and 7 made in the previous office action has been withdrawn.
In response to amendments and/or remarks filed on January 23, 2022, the 35 U.S.C. 112(a) claim rejections applied to claims 1-7 made in the previous office action has been withdrawn.

Claim Objections
Claims 1-7 are objected to because of the following informalities: 

Claim 1, 
This claim recites “a training aggregator in a blockchain network, training aggregator comprising…” this should be corrected to “a training aggregator in a blockchain network, the training aggregator comprising”
This claim recites “configures the training aggregator to a receive” this should be corrected to “configures the training aggregator to [[a]] receive”

Dependent claims are objected to due to being directly and indirectly dependent on objected claims. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7, 
This claim recites “the new machine learning model”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as a new machine learning model. 
Claim 14, 
This claim recites “the new machine learning model”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as a new machine learning model.

Claim 20, 
This claim recites “the new machine learning model”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as a new machine learning model.

Dependent claims are rejected due to being directly and indirectly dependent on rejected claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 8-10, 12, 14, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2020/0076884 A1)

Regarding Claim 1, 
Li teaches: 
A system comprising: 
a training aggregator in a blockchain network, training aggregator comprising a processor that when executing one or more instruction stored in a memory configures the training aggregator to a
(Para [0077]: “In some embodiments, the agent server 303 is a server or a gateway node that represents the client device 102, and only feeds back the final results to the client device 102. In some such embodiments, the client device 102 has minimal engagement in computing.” teaches that the agent server (training aggregator) is a server; Fig. 10 and Para [0180]: “Computing device 1000 includes one or more processors (processor 1 1002, ... , processor M 1003),”… teaches that a computing device such as a server contains processors; Para [0182]: “Memory 1010 includes an assembly of components 1012, e.g., an assembly of software components, and data/ information 1014.” teaches that the computing device also contains memory, therefore the agent server is a computing device that contains processors and memory; Fig. 3 and Para [0066]: “The selected computing devices for the requested task perform computing portions, as indicated by arrow 122, and the results 124, which are generated in the distributed computing layer 114 are communicated to the blockchain layer 112.” teaches that the computations performed by the computing devices are sent to the blockchain layer by the agent server, therefore the agent server is part of the block chain network)

receive, from each training client of a plurality of training clients in the blockchain network, a gradient calculation corresponding to a training iteration for machine learning model training, wherein each gradient calculation is calculated using a training dataset of a corresponding training client, and (Fig. 3 and Para [0080]: “During the training process, the agent server 303 performs a stochastic gradient decent process with the help of each of the providers (306, 308, . .. , 310). For instance, parameter w is the weight of neural networks. The parameter w is communicated to each of the providers (306, 308, ... , 310), as indicated by arrows (312, 314, ... , 316). Each provider (306, 308, ... , 310) calculates a Δw or a batch of samples from its local dataset, then passes it to the agent server 303, as indicated by arrows (313, 315, ... , 317). Once received a Δw from provider i, the agent server 303 updates the training parameter w according to the gradient descent updating formula and feeds back this w to the provider i.” teaches that the agent server receives a Δw (gradient calculation) that is calculated by the providers (plurality of training clients) and is used for training a neural network (machine learning model), updating a weight corresponds to a single training iteration)

    PNG
    media_image1.png
    491
    688
    media_image1.png
    Greyscale

generate a plurality of transaction proposals, each transaction proposal corresponding to a training client of the plurality of training clients and each transaction proposal containing the corresponding gradient calculation; and (Para [0066]: “The selected computing devices for the requested task perform computing portions, as indicated by arrow 122, and the results 124, which are generated in the distributed computing layer 114 are communicated to the blockchain layer 112. The results 124, subject to successful validation, are communicated to the client device 102, as results 126. Following successful results validation, payment 128 is sent to the provider computing devices, which performed the computing task.” teaches that the computing providers are sent payment after their gradient calculations are verified, therefore, the agent server converts the calculated gradients into transaction proposals because the agent server collects the computing provider’s calculated gradients and reports the results to the blockchain layer so that the providers can receive payment in exchange for their calculated gradients)

an endorser node in the blockchain network, the endorser node comprising a processor that when executing one or more instruction stored in a memory configures endorser node to: (Para [0092]: “A verifier can be one or more nodes in the network. In some embodiments a node used for verification can be, and sometimes is a node which volunteered to perform verification operations. In some embodiments, a node used for verification has been pre-assigned to perform verification operations.” teaches using a verifier node (endorser node); Para [0068]: “The results 124
are subjected to verification by the smart contract 208' in blockchain layer 112, e.g., by one or more computing devices operating as judges. If the results satisfy verification, e.g., the results are determined to be correct, then the results are retuned to the client device 102, as return results 222, and payment 224, e.g., from the previously received deposit, is sent to the computer devices which performed the computing operations.” teaches that verifier nodes are computing devices (contains processor and memory) that are used to verify results calculated by the other computing devices)

receive the plurality of transaction proposals from the training aggregator, (Para [0092]: “Validation will now be described. The validation contract validates the results obtained from the distributed computing platform. Once the agent server 303 reports the solution to the blockchain layer 112, verifiers, e.g., nodes which perform verifications operations to confirm results, will call the validation smart contract to check the solver's solution” teaches that the agent server (training aggregator) reports the results to the blockchain layer that contains verifier nodes that verify the results, therefore the verifier nodes receive the results)

endorse a transaction proposal, of the plurality of transaction proposals, in response to a validation of the corresponding gradient calculation by the endorser using a verify gradient smart contract of the endorser node, and (Para [0092]: “Validation will now be described. The validation contract validates the results obtained from the distributed computing platform. Once the agent server 303 reports the solution to the blockchain layer 112, verifiers, e.g., nodes which perform verifications operations to confirm results, will call the validation smart contract to check the solver's solution… A verifier can be one or more nodes in the network. In some embodiments a node used for verification can be, and sometimes is a node which volunteered to perform verification operations. In some embodiments, a node used for verification has been pre-assigned to perform verification operations.” teaches a blockchain network that contains verifier nodes (endorser nodes) that call a validation smart contract (verify gradient smart contract), the verifier nodes validate the gradient calculations from the computing providers)

send the endorsed transaction proposal including the corresponding gradient calculation to the training aggregator to generate a blockchain transaction using the endorsed transaction proposal. (Para [0068]: “The results 124 are subjected to verification by the smart contract 208' in blockchain layer 112, e.g., by one or more computing devices operating as judges. If the results satisfy verification, e.g., the results are determined to be correct, then the results are retuned to the client device 102, as return results 222, and payment 224, e.g., from the previously received deposit, is sent to the computer devices which performed the computing operations.” teaches that the verified results are part of a transaction that is part of the blockchain layer)

Regarding Claim 2, 
Li teaches The system of claim 1, 

Li further teaches:
wherein, when the endorser node is configured to validate the corresponding gradient calculation, the endorser node is further configured to: (Para [0092]: “Validation will now be described. The validation contract validates the results obtained from the distributed computing platform. Once the agent server 303 reports the solution to the blockchain layer 112, verifiers, e.g., nodes which perform verifications operations to confirm results, will call the validation smart contract to check the solver's solution… A verifier can be one or more nodes in the network. In some embodiments a node used for verification can be, and sometimes is a node which volunteered to perform verification operations. In some embodiments, a node used for verification has been pre-assigned to perform verification operations.” teaches a blockchain network that contains verifier nodes (endorser nodes) that call a validation smart contract (verify gradient smart contract), the verifier nodes validate the gradient calculations from the computing providers)

verify a correctness of the corresponding gradient calculation based on parameters obtained from the transaction proposal. (Para [0092]: “Validation will now be described. The validation contract validates the results obtained from the distributed computing platform. Once the agent server 303 reports the solution to the blockchain layer 112, verifiers, e.g., nodes which perform verifications operations to confirm results, will call the validation smart contract to check the solver's solution… A verifier can be one or more nodes in the network. In some embodiments a node used for verification can be, and sometimes is a node which volunteered to perform verification operations. In some embodiments, a node used for verification has been pre-assigned to perform verification operations.” teaches that the verifier nodes verify if the obtained results are correct)

Regarding Claim 3, 
Li teaches The system of claim 1, 
Li further teaches:
wherein, when the training aggregator generates the plurality of transaction proposals, the training aggregator is further configured to:
receive the corresponding gradient calculation and a corresponding metadata from the each training client; and (Para [0080]: “Each provider (306, 308, ... , 310) calculates a !iw or a batch of samples from its local dataset, then passes it to the agent server 303, as indicated by arrows (313, 315, ... , 317). Once received a !iw from provider i, the agent server 303 updates the training parameter w according to the gradient descent updating formula and feeds back this w to the provider i.” teaches that the agent server (training aggregator) receives the gradient calculations from the training providers and training parameters (metadata))

generate each of the plurality of transaction proposals using the corresponding gradient calculation and the corresponding metadata. (Fig. 3 and Para [0080]: “Each provider (306, 308, ... , 310) calculates a !iw or a batch of samples from its local dataset, then passes it to the agent server 303, as indicated by arrows (313, 315, ... , 317)…When the training is complete, the agent server 303 reports the computing results 124, e.g., ML results, to the blockchain layer 112.” teaches that the agent server (training aggregator) is connected to the computing providers, collects the gradient computation results, and sends the information to the blockchain; Para [0066]: “The selected computing devices for the requested task perform computing portions, as indicated by arrow 122, and the results 124, which are generated in the distributed computing layer 114 are communicated to the blockchain layer 112. The results 124, subject to successful validation, are communicated to the client device 102, as results 126. Following successful results validation, payment 128 is sent to the provider computing devices, which performed the computing task.” teaches that the computing providers are sent payment after their gradient calculations are verified, therefore, the agent server generates the transactions by collecting the computing provider’s calculated gradients and reporting the results to the blockchain layer so that the providers can receive payment in exchange for their calculated gradients)

Regarding Claim 5, 
Li teaches The system of claim 1, 
Li further teaches:
wherein data and model parameters that correspond to the training dataset are stored outside the blockchain network, and wherein verification-related data is stored in a blockchain of the blockchain network. (Para [0079]: “The client 102 sends its ML model and all dataset to the agent server 303, e.g. via signals 305. The dataset in the agent server 303 is partitioned over and then sent to each of the selected providers (306, 308, . . . , 310) according to their individual capabilities.” teaches that the data and model parameters are stored in the computing providers; Fig. 3 

    PNG
    media_image2.png
    695
    973
    media_image2.png
    Greyscale

teaches that the client device and computing providers are separate from the blockchain; Para [0092]: “Validation will now be described. The validation contract validates the results obtained from the distributed computing platform. Once the agent server 303 reports the solution to the blockchain layer 112, verifiers, e.g., nodes which perform verifications operations to confirm results, will call the validation smart contract to check the solver's solution… A verifier can be one or more nodes in the network. In some embodiments a node used for verification can be, and sometimes is a node which volunteered to perform verification operations. In some embodiments, a node used for verification has been pre-assigned to perform verification operations.” teaches that the verification data (including the validation smart contract) are stored in nodes within the blockchain layer)

Regarding Claim 7, 
Li teaches The system of claim 1, 
Li further teaches:
wherein the endorser node is further configured to:
broadcast the new machine learning model to the blockchain network (Para [0092]: “Validation will now be described. The validation contract validates the results obtained from the distributed computing platform. Once the agent server 303 reports the solution to the blockchain layer 112, verifiers, e.g., nodes which perform verifications operations to confirm results, will call the validation smart contract to check the solver's solution… A verifier can be one or more nodes in the network. In some embodiments a node used for verification can be, and sometimes is a node which volunteered to perform verification operations. In some embodiments, a node used for verification has been pre-assigned to perform verification operations.” teaches that the verifier nodes verify the gradient calculations used to train the model; Para [0066]: “The selected computing devices for the requested task perform computing portions, as indicated by arrow 122, and the results 124, which are generated in the distributed computing layer 114 are communicated to the blockchain layer 112. The results 124, subject to successful validation, are communicated to the client device 102, as results 126. Following successful results validation, payment 128 is sent to the provider computing devices, which performed the computing task.” teaches that the validated gradient calculations are sent (broadcast) to the blockchain layer)

Regarding Claim 8, 
This claim recites A method…, which performs a plurality of operations as recited by the system of claim 1, and has limitations that are similar to the system of claim 1, thus is rejected with the same rationale applied against claim 1.


Regarding Claim 9,
This claim recites The method of claim 8, which performs a plurality of operations as recited by the system of claim 2, and has limitations that are similar to the system of claim 2, thus is rejected with the same rationale applied against claim 2.

Regarding Claim 10,
This claim recites The method of claim 8, which performs a plurality of operations as recited by the system of claim 3, and has limitations that are similar to the system of claim 3, thus is rejected with the same rationale applied against claim 3.

Regarding Claim 12,
This claim recites The method of claim 8, which performs a plurality of operations as recited by the system of claim 5, and has limitations that are similar to the system of claim 5, thus is rejected with the same rationale applied against claim 5.

Regarding Claim 14,
This claim recites The method of claim 10, which performs a plurality of operations as recited by the system of claim 7, and has limitations that are similar to the system of claim 7, thus is rejected with the same rationale applied against claim 7.

Regarding Claim 15,
This claim recites A non-transitory computer readable medium…, which performs a plurality of operations as recited by the system of claim 1, and has limitations that are similar to the system of claim 1, thus is rejected with the same rationale applied against claim 1.
Regarding Claim 16,
This claim recites The non-transitory computer readable medium of claim 15, which performs a plurality of operations as recited by the system of claim 2, and has limitations that are similar to the system of claim 2, thus is rejected with the same rationale applied against claim 2.

Regarding Claim 17,
This claim recites The non-transitory computer readable medium of claim 15, which performs a plurality of operations as recited by the system of claim 3, and has limitations that are similar to the system of claim 3, thus is rejected with the same rationale applied against claim 3.

Regarding Claim 20,
This claim recites The non-transitory computer readable medium of claim 15, which performs a plurality of operations as recited by the system of claim 7, and has limitations that are similar to the system of claim 7, thus is rejected with the same rationale applied against claim 7.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4, 6, 11, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Chen et al. (“When Machine Learning Meets Blockchain: A Decentralized, Privacy-preserving and Secure Design”).

Regarding Claim 4, 
Li teaches The system of claim 1, 
Li does not appear to explicitly teach: 
wherein each of the plurality transaction proposals comprise: a batch comprising a subset of samples from the training dataset, a loss function identifying a cost metric, current parameter weights, and the corresponding gradient calculation.

However, Chen teaches: 
wherein each of the plurality transaction proposals comprise: a batch comprising a subset of samples from the training dataset, a loss function identifying a cost metric, current parameter weights, and the corresponding gradient calculation. (Page 1182: “Before the learning iterations begin, all nodes on the blockchain reach a consensus on the hyper-parameters of the learning model, like the learning rate n, the learning batch size m, and the initial model w0.” teaches that a blockchain node includes the batch size of the learning data; Page 1179: “After network initialization, data holders compute their local gradients according to the common loss function and the current predictive model.” teaches that the nodes of the blockchain have a specified common loss function; Page 1182 – 1183: “Each data holder Pk retrieves the current model wt from the latest block Bt on the chain. Then Pk calculates its local gradient based on wt using its own training data by following Eq. (6), and then caps it by G, i.e.”,
 
    PNG
    media_image3.png
    60
    469
    media_image3.png
    Greyscale

teaches that the blockchain nodes specify a local gradient and updated model parameters (w); Page 1180: “We consider that the training dataset D = {(x1, y1), …, (xN, yN)} is distributed among K parties P1, P2, …, PK. The kth party Pk only processes a subset of the data Dk ⊆ D with Nk samples, where k ∈ [1, K].” teaches that the batches of training data for each node of the blockchain is a subset of training data for a training iteration)

Li and Chen are analogous art because they are directed to blockchain based training for machine learning models. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen’s blockchain based machine learning system into Li’s system for distributed computing using blockchain with a motivation to “…collaboratively train a predictive model without revealing their own data” (Chen, Page 1179).

Regarding Claim 6, 
Li teaches The system of claim 1, 
Li does not appear to explicitly teach: 
wherein the training aggregator is further configured to: combine the plurality of corresponding gradient calculations with a previous machine learning model to create a new machine learning model; and
generate a new transaction proposal using the new machine learning model. 

However, Chen teaches: 
wherein the training aggregator is further configured to: combine the plurality of corresponding gradient calculations with a previous machine learning model to create a new machine learning model; and (Page 1179: “After network initialization, data holders compute their local gradients according to the common loss function and the current predictive model. Then they broadcast the local gradients protected by a differential privacy scheme designed for a general learning model to all the computing nodes in the network. Once the computing nodes reach a consensus at whom has the authority to create the next block in the chain, the authority holder will aggregate the local gradients using a proposed efficient Byzantine Attack tolerant aggregation scheme.” teaches that local gradients are aggregated; Page 1182: “Repetitively executing local gradient computation and global gradient aggregation, LearningChain can train a global predictive model.” teaches aggregating (combining) gradient calculations and that the aggregated gradients are applied to a machine learning model via training to train a global predictive model (new machine learning model))

generate a new transaction proposal using the new machine learning model (Page 1178: “Generally, each data holder (worker) computes certain abstract summary information (e.g., gradients) locally and transmits it to a central computing server. Then, the central server (master) aggregates these gradients for model updating.” teaches that gradient calculations update the model; Page 1182 – 1183: “Each data holder Pk retrieves the current model wt from the latest block Bt on right to create a new block on the chain and update the global model. Cj will earn the reward for its computation contribution to the system.” teaches that the system repeats gradient calculations multiple times to train the model and a current (updated) model corresponds to a new block (transaction proposal) on the blockchain)
Li and Chen are analogous art because they are directed to blockchain based training for machine learning models. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen’s blockchain based machine learning system into Li’s system for distributed computing using blockchain with a motivation to “…collaboratively train a predictive model without revealing their own data” (Chen, Page 1179).

Regarding Claim 11,
This claim recites The method of claim 8, which performs a plurality of operations as recited by the system of claim 4, and has limitations that are similar to the system of claim 4, thus is rejected with the same rationale applied against claim 4.

Regarding Claim 13,
This claim recites The method of claim 8, which performs a plurality of operations as recited by the system of claim 6, and has limitations that are similar to the system of claim 6, thus is rejected with the same rationale applied against claim 6.

Regarding Claim 18,
This claim recites The non-transitory computer readable medium of claim 15, which performs a plurality of operations as recited by the system of claim 4, and has limitations that are similar to the system of claim 4, thus is rejected with the same rationale applied against claim 4.

Regarding Claim 19,
This claim recites The non-transitory computer readable medium of claim 15, which performs a plurality of operations as recited by the system of claim 6, and has limitations that are similar to the system of claim 6, thus is rejected with the same rationale applied against claim 6.


Response to Arguments
Specification: 
Applicant’s argument: 
“Applicants amend the Specification to address the Examiner's concerns Accordingly, Applicants request that the Examiner reconsider and withdraw this objection.”

Response: 
	Applicant’s argument has been fully considered and is persuasive. The objections to the specification have been withdrawn due to amendments.

Claim Objections: 
Applicant’s argument: 
“Applicants amend the claims to address the Examiner's concerns. Accordingly, Applicants request that the Examiner reconsider and withdraw these objections.”

Response: 
	Applicant’s argument has been fully considered and is persuasive. The claim objections made in the previous office action have been withdrawn due to amendments. Claims 1-7 remain objected to, as necessitated by amendments. 

Double Patenting: 
Applicant’s argument: 
“As the scope of the claims is subject to change during prosecution, Applicants request that the nonstatutory double patenting rejection be held in abeyance pending a final disposition of the claims; at which time a terminal disclaimer will filed, if appropriate.”

Response: 
	The Double Patenting rejection made in the previous office action has been withdrawn due to amendments to these claims. 

Claim Interpretation: 
Applicant’s argument: 
“The Examiner alleges that claims 1 and 15 are subject to interpretation under 35 U.S.C. § 112(f) or pre-AlA 35 U.S.C. § 112, sixth paragraph. The Examiner alleges that the claimed training aggregator, the endorser node, and the independent auditor are means-plus-function language invoking 35 U.S.C. § 112(f) or pre-AlA 35 U.S.C. § 112, sixth paragraph Examiner alleges, Without acquiescing in this allegation, Applicants submit that the allegation is obviated by the present amendment. Moreover, Applicants note that the Specification discloses the requisite structure in at least 11 36, 113-115, 117, 118, and 167-174, and Figs. 6A-6C and Fig. 9. Accordingly, Applicants request that the Examiner reconsider and withdraw this allegation.”

Response: 
	Applicant’s argument has been fully considered and is persuasive. The claim interpretation applied to claims 1, 3, 6, and 7 have been withdrawn due to amendments. 

35 U.S.C. 112: 
Applicant’s argument: 
“This rejection is based on the allegation that the claims invoke 35 U.S.C. § 112(f) or pre- AIA  35 U.S.C. § 112, sixth paragraph. As discussed above, the claims do not invoke 35 U.S.C. § 112(f) or pre-AlA 35 U.S.C. § 112, sixth paragraph and recite sufficient structure. Accordingly, Applicants request that the Examiner reconsider and withdraw this rejection.”

Response: 
	Applicant’s argument has been fully considered and is persuasive. The 112(a) claim rejections applied to Claims 1-7 have been withdrawn because the amended claims do not invoke 35 U.S.C. 112(f).

Applicant’s argument: 
“As an initial matter, Applicants note that it is improper for the Examiner to issue both a § 112(b) and a § 112(a) rejection when addressing issues under § 112(f). Furthermore, as discussed above, the claims do not invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph and recite sufficient structure. Accordingly, Applicants request that the Examiner reconsider and withdraw this rejection of claims 1, 3, 6, and 7. B. Regarding claims 14 and 20, Applicants amend these claims to correct the antecedent basis issues. Accordingly, Applicants request that the Examiner reconsider and withdraw this rejection of claims 14 and 20.”

Response: 
	The previous grounds of 112(b) rejection have been withdrawn due to amendments to claims 1, 3, 6, 7, 14, and 20. However, claims 7, 14, and 20 remain rejected under 35 U.S.C. 112(b), as necessitated by amendments. Please see pages 3-4 of this office action for more information. 

35 U.S.C. 102: 
Applicant’s argument: 
“LI discloses that that a set of selected providers 304 each “calculates a Aw or a batch of samples from its local dataset, then passes it to the agent server 303, as indicated by arrows (313, 315, ..., 317)”. (See LI, 11 76 and 80.) “Once received a Aw from provider i, the agent server 303 updates the training parameter w according to the gradient descent updating formula and feeds back this w to the provider |”. (LI, 1 80.) It appears that the examiner alleges that the LI agent server corresponds to the claimed training aggregator. However, this is not the case. LI discloses that the agent sever 303 performs the gradient calculation based on the batch of samples provided from the selected providers. However, the claimed training aggregator does not calculate a gradient; rather, the claimed training aggregator receives a gradient calculation for each training client and generates transaction proposals.”

Response: 
	Examiner respectfully disagrees. Figure 3 (copied below) clearly shows that the agent server (training aggregator) receives the delta w (gradient calculations) from the computing providers (plurality of training clients). The computing providers calculate the delta weights (delta w) as a gradient calculation and sends these weights to the agent server. Therefore, the computing providers, not the agent server, calculates the delta w (gradients) and sends these calculations to the agent server. Thus, Li does teach this amended claim limitation and claim 1 remains rejected under 35 U.S.C. 102. Please see pages 5-6 of this office action for a detailed analysis of this amended claim limitation. 

    PNG
    media_image1.png
    491
    688
    media_image1.png
    Greyscale

35 U.S.C. 103: 
Applicant’s argument: 
Pages 19-20 of Remarks

Response: 
Because Li has been shown to teach all limitations of claim 1, Li does not contain deficiencies. Furthermore, the combination of Li and Chen has been relied upon to teach the limitations of claims 4, 6, 11, 13, 18, and 19. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144. The examiner can normally be reached Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.A./Examiner, Art Unit 2125                         

/BRIAN M SMITH/Primary Examiner, Art Unit 2122